Citation Nr: 1755230	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD) with alcohol abuse in sustained remission. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1956 to December 1959 and from June 1960 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Board notes that the RO issued a rating decision in June 2015 granting service connection for hyperthyroidism, sinusitis, rhinitis, and difficulty swallowing. Veteran timely filed a Notice of Disagreement (NOD), disagreeing with the effective dates of these claims.  Although the Board acknowledges that ordinarily the Veteran's claims should be remanded for issuance of the Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), in this case the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran's NODs have been acknowledged by the RO and additional action is pending. Therefore, this situation is distinguishable from Manlincon, where an NOD had not been recognized, and remand for these issues is not necessary at this time.

In July 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2017).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for a low back disability was last denied in a September 1999 rating decision. 

2. Since the September 1999 rating decision, new and material evidence has been received that relates to previously unestablished facts that are necessary to substantiate the claim for service connection for a low back disability.

3. Resolving all reasonable doubt in favor of the Veteran, his tinnitus is etiologically related to his active duty service. 

4.  The severity, frequency, and duration of the symptoms of the Veteran's service-connected PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, panic attacks, mild memory loss, sleep problems, isolation-seeking behavior, flashbacks, and hypervigilance.

CONCLUSIONS OF LAW

1. The September 1999 rating decision that denied service connection for a low back disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been received since the September 1999 rating decision and the claim for service connection for a low back disability is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (2017).

3. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R §§ 3.102, 3.303, 3.304 (2017).

4. The criteria for a disability rating of 50 percent, but no higher, for PTSD with alcohol abuse in sustained remission have been met for the appeal period.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for a Low Back Disability

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim. 38 C.F.R. § 3.156 (2017). "New" evidence is evidence not previously submitted to agency decisionmakers. Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017).

The Veteran's claim for service connection for a low back disability was last denied in a September 1999 rating decision as there was no medical evidence providing a link between the Veteran's low back disability and service.  He did not appeal that decision and it is now final.  Since then, additional medical evidence has been received, including a nexus opinion.  See Private Treatment Records and June 2013 VA Examination.  This evidence is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

Service Connection for Tinnitus 

The Veteran maintains that his tinnitus is related to his active duty military service.  Specifically, he contends that while in combat, he was exposed to loud noises which resulted in tinnitus.  See October 2013 NOD. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).

The Board finds that the evidence of record supports a grant of service connection for tinnitus.  First, there is evidence of a current disability.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Therefore, the Veteran's reports of experiencing ringing in his ears are sufficient evidence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Second, there is evidence of an in-service event, disease, or injury, as the Veteran has provided competent and credible lay statements regarding noise exposure in service.  See 38 C.F.R. § 3.303(a) (2017); 38 U.S.C. § 1154(b)(2012); Shedden, 381 F. 3d at 1167.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  During the Veteran's VA examination, the examiner found that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure.  She reasoned that there was no report of tinnitus while in the Navy and stated that in-service audiograms showed hearing in both ears was within the normal limits. See June 2013 VA Examination.  However, this opinion is inadequate as the examiner did not comment on the Veteran's report of onset in service, relying completely on the absence of evidence in STRs. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, a request for yet another opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible. 38 C.F.R. § 3.304 (c) (2017) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003). Given the credible statements provided by the Veteran with regard to onset of symptoms and continuing symptomatology, and the current diagnosis, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's tinnitus is related to his service. As the reasonable doubt created by this relative equipoise must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted. See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

Increased Rating for PTSD

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a) (2017). When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2017).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula), which provides for a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 (2017).

A 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

 A 70 percent rating is warranted when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.
A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126 (a) (2017).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. § 4.130 (2017). As such, the diagnosis of a mental disorder should conform to DSM-V. See 38 C.F.R. § 4.125 (a) (2017).

The Veteran maintains that his PTSD with alcohol abuse in sustained remission warrants a rating higher than 30 percent disabling. 

The Veteran was diagnosed with PTSD at a private treatment facility in June 2011.  The physician provided a Detailed Assessment of Posttraumatic Stress (DAPS) and found that the Veteran had a history of traumatic experiences due to service. See Private Treatment Record.  Later, in October 2011, the Veteran filed a claim of entitlement for service connection for PTSD. 

VA provided the Veteran a VA examination.  At that examination, he reported experiencing recurrent and distressing recollections and dreams of trauma from service, feelings of detachment and estrangement from others, a restricted range of affect, difficulty with sleep, irritability or outbursts of anger, hypervigilance, an exaggerated startle response, anxiety, panic attacks, and mild memory loss.  The Veteran's Global Assessment of Functioning (GAF) score was 65.  A range of 61-70 indicates some mild symptoms, but generally functioning pretty well.  The examiner ultimately determined that these symptoms resulted in the occupational and social impairment with the occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  See June 2013 VA Examination.  This examination was the basis of the Veteran's 30 percent evaluation.  

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. § 4.2, 4.126 (2017); VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination. See 38 C.F.R. § 4.126 (2017).  

Resolving reasonable doubt in favor of the Veteran, the Board finds that a 50 percent evaluation is warranted for the entirety of the appeal period.  As discussed above, an evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, impairment of short- and long-term memory, and disturbances of motivation and mood.  Based on the lay statements and medical evidence of record, the Board finds that the extent of the Veteran's disability in conjunction with his reported symptoms meet the criteria of a 50 percent evaluation but no higher.

The Veteran's symptoms do not reach the level necessary for a higher, 70 percent evaluation.  The Veteran has not demonstrated deficiencies in most areas such as work, school, family relations, thinking or mood.  He has not endorsed suicidal or homicidal ideation; and he never demonstrated obsessional rituals, illogical, obscure, or irrelevant speech; near near-continuous panic attacks or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including a work or worklike setting); or inability to establish and maintain effective relationships.  Therefore, the Board finds that a higher, 70 percent evaluation is not warranted.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened. 

Entitlement to service connection for tinnitus is granted.

Entitlement to a rating of 50 percent, but no higher, is granted for PTSD with alcohol abuse in sustained remission. 

REMAND

Unfortunately, a remand is required for the remaining issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran's claim for entitlement to service connection for a low back disability has been reopened in this decision.  He maintains that his current low back disability, diagnosed as degenerative disc disease of the lumbar spine with scoliosis, is related to service.  Specifically, he avers that his disability stems from a 1961 car accident while in service where he was crushed between a car door and a fender.  See October 2013 NOD.  

While the Veteran asserts that his current low back disability is related to the accident in service, the Board notes that an opinion regarding the etiology of the Veteran's low back disability requires knowledge of the of the musculoskeletal system and the various causes of degenerative disc disease, and would involve objective clinical testing that the Veteran is not competent to perform.  An opinion regarding the etiology of the Veteran's low back disability requires the aforementioned specialized training and the issue is therefore not susceptible of lay opinions on etiology; thus, the Veteran's statements cannot be accepted as competent medical evidence. See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

A VA examination was provided. The examiner opined that the Veteran's current low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that the Veteran's low back disability was more likely related to his underlying spinal contour-scoliosis-than to the lumbar strain that occurred in 1961.  See June 2013 VA Examination. 

The Board finds that the opinion provided is inadequate.  The opinion was merely conclusory as no rationale was provided regarding the conclusion that the Veteran's current disability is related to scoliosis and not to the injury in service. Specifically, the examiner did not explain how he came determined that the Veteran's degenerative disc disease is related to his scoliosis and not to the 1961 car accident.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159 (c) (4) (2017).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). Expedited handling is requested.)

1. Associate all outstanding VA treatment records with the claims file.

2. Ask the Veteran to provide authorization for release of any private treatment records pertaining to his low back that are not already in the claims file. Request any records properly identified by the Veteran.

3. Schedule the Veteran for a VA examination with an appropriate examiner. The claims file must be made available to and be reviewed by the examiner and the report should reflect that a review was made.

The examiner should note that an injury in service is conceded and that there is evidence of continuing symptomatology presented in statements in support of claim, hearing testimony and private treatment records demonstrating that the Veteran has experienced similar symptoms of pain and flare-ups in his back since service. These lay statements must be considered by the examiner in providing an opinion about the likelihood that Veteran's current disability had its onset in or is otherwise related to service.

4. Following review of the claims file, the examiner should render an opinion as to whether the Veteran's currently diagnosed low back disability at least as likely as not had its onset during service, to include as a result of the car accident in 1961.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5. When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence. If the benefits sought are not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


